Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 - 5, 7-18, 20-26 are rejected under 35 U.S.C. 103 as obvious over USP 20090250389 to Simpson in view of USP 20160102004 to Shoji, USP 20110012063 to Assa, and USP 20150027901 to Theodore.
USP 20090250389 to Simpson describes reducing sulfide malodor (abstract) by adding nitrate (abstract) and anaerobic [0147] sulfide oxidizing bacteria (abstract) to a wastewater collection system.  Simpson describes a consortium of sulfur oxidizing bacteria mostly comprising Thiobacillus denitrificans.  A pH-elevating alkali salt, e.g., magnesium hydroxide [0162],1 is described to elevate pH to >7.5 [0154].   
It would have been obvious to have supplemented the consortium with a variety of other known sulfur oxidizing bacteria, e.g., colorless sulfur bacteria per USP 20160102004 to Shoji [0051] or purple and green bacteria per USP 20110012063 to 
Per claims 2 and 11, a pH-elevating alkali salt, e.g., magnesium hydroxide [0162],2 is described to elevate pH to >7.5 [0154].   Per claim 4, sodium nitrate and potassium nitrate are described [0160].
Per claim 8, it would have been obvious to have optimized the relative proportions of materials taught by a prior art process to accomplish optimal results, reduced cost, etc.  Such optimization requires no more than routine experimentation. 
Per claim 9, it would have been obvious to have optimized the relative proportions of materials taught by a prior art process to accomplish optimal results, reduced cost, etc.  Such optimization requires no more than routine experimentation.
Per claim 10, it would have been obvious to have optimized the relative proportions of materials taught by a prior art process to accomplish optimal results, reduced cost, etc.  Such optimization requires no more than routine experimentation.


Per claims 19 – 20, Simpson describes a consortium of sulfur oxidizing bacteria mostly comprising Thiobacillus denitrificans.  It would have been obvious to have supplemented the consortium with a variety of other known sulfur oxidizing bacteria, e.g., colorless sulfur bacteria per USP 20160102004 to Shoji [0051] or purple and green bacteria per USP 20110012063 to Assa at [0057] or filamentous bacteria as shown by USP 20150027901 to Theodore [0030], at concentrations effective to control sulfide odors per Simpson’s disclosure.
Per claim 21, it would have been obvious to have optimized the relative proportions of materials taught by a prior art process to accomplish optimal results, reduced cost, etc.  Such optimization requires no more than routine experimentation.  
Per claims 25 – 26, it would have been obvious to have optimized the addition of malodor control treatment materials taught by the prior art at a frequency sufficient to control the problem while minimizing cost by avoiding overdosing.

Claims 27-28 are rejected under 35 U.S.C. 103 as obvious over USP 20090250389 to Simpson, USP 20160102004 to Shoji, USP 20110012063 to Assa, and USP 20150027901 to Theodore, as applied to claim 14 above, further in view of USP 20170225983 to Champion or USP 9815718 to Land.
Per claims 27 – 28, it would have been obvious to have added the treatment chemicals or materials at any place upstream of the rearing of the malodor problem 

Response to Arguments
	Applicant argues persons of skill would “never” improvise a combination of bacterial species in the formulation of a bacterial consortium, but applicant fails to support this broad contention with prior art in support of the argument.
	Applicant concludes that the secondary references are not combinable with the primary reference on the grounds that the secondary references are directed to non-analogous arts.  The examiner contends that all references are directed to Simpson’s field of bacteria – based wastewater treatment or to problems similar to the problems facing Simpson.  Accordingly, the secondary references are combinable with Simpson. 
	With respect to Champion and Land, these reference were applied to demonstrate that the art recognizes that the point of addition of treatment chemicals bears on the timeliness of the biological system’s response to such action.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152



    
        
            
        
            
        
            
        
            
    

    
        1 See, for example, USP 20100292251 at [0087]
        
        
    PNG
    media_image1.png
    202
    401
    media_image1.png
    Greyscale

        2 See, for example, USP 20100292251 at [0087]
        
        
    PNG
    media_image1.png
    202
    401
    media_image1.png
    Greyscale